 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 9

10          ALLSTATE INDEMNITY                               CASE NO. C20-6113 MJP
            COMPANY,
11                                                           ORDER OF DISMISSAL
                                   Plaintiff,
12
                   v.
13
            STEVEN MAIN and DONNA MAIN,
14          husband and wife; CONNOR
            MICHAEL MAIN, a single individual;
15          and A.N. and G.N., husband and wife,

16                                 Defendants.

17

18

19

20          Having reviewed the Parties’ stipulation of dismissal, (Dkt. No. 18), and it appearing that

21   there is nothing left for the Court to decide, the Court ORDERS that this proceeding be

22   dismissed with prejudice.

23          The clerk is ordered to provide copies of this order to all counsel.

24


     ORDER OF DISMISSAL - 1
 1         Dated May 19, 2021.

 2                               A
                                 Marsha J. Pechman
 3
                                 United States District Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER OF DISMISSAL - 2
